Citation Nr: 1637062	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  09-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from April 1972 to April 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In May 2011, May 2013, and October 2015, the Board remanded the claim for additional development. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for bilateral hip disability, a bilateral knee disability, a bilateral foot disability, hypertension, erectile dysfunction, a pituitary disability, a heart disability, and diabetes mellitus, type 2, and entitlement to increased ratings for service-connected hearing loss, upper extremity nerve damage, degenerative disc disease lumbosacral spine, IVDS, left shoulder strain and acromioclavicular joint articulations, right shoulder strain and acromioclavicular joint articulations, left lower extremity radiculopathy, and right lower extremity radiculopathy, have been raised by the record in a May 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran does not have a lung disability, or lung symptoms due to an undiagnosed illness, that was caused by his service.



CONCLUSION OF LAW

A lung disability, and lung symptoms due to an undiagnosed illness, were not shown in service and are not related to service, to include service in the Southwest Asia Theater of Operations.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a lung disability due to his service.  He argues, in part, that he was exposed to smoke from oil fires and burn pits during service in the Persian Gulf, and that service connection is warranted under the regulations pertaining to direct service connection and/or undiagnosed illnesses.  He has asserted that during service he had such symptoms as coughing, congestion, shallow breathing, and allergy-like symptoms.  See e.g., June 2012 and June 2013 VA respiratory examination reports.  

In October 2007, the Veteran filed his claim.  In July 2008, the RO denied the claim.  The Veteran has appealed.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).   

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

"Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i) (2014). 

Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317 ]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446, as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed."). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  

Service treatment records show that the Veteran was treated for URI (upper respiratory infections) on at least five occasions, with a notation of pneumonia during a treatment in 1984, purulent rhinitis in 1988, and early sinusitis in September 1994.  A May 1974 report notes treatment for viral vs. strep pharyngitis.  In August 1975 and February 1993, he was treated for a viral syndrome.  In addition, in October 1974, and November 1995, the Veteran was treated for bronchitis.  In February 1993, he was treated for a "flu-like illness."  In 1994, he was treated for probable allergic rhinitis.  

An April 1995 report shows that the Veteran reported smoking 1/2 a pack of cigarettes per day, with a notation of 14-15 py (pack/year).  See also February 1995 Comprehensive Clinical Evaluation Program (CCEP) report (noting that the Veteran smokes 1/2 pack per day).  

The Veteran's retirement examination report, dated in January 1996, shows that his lungs and chest were clinically evaluated as normal.  A chest X-ray was normal.  In the associated "report of medical history," he denied having a history of asthma, shortness of breath, or chronic cough.  

As for the post-service medical evidence, TriCare reports show that the Veteran received treatment for respiratory symptoms beginning in 2003.  They show that in March 2003 he was counseled on the risk of transdermal nicotine for tobacco cessation, and that he was afforded tobacco cessation treatment.  The assessment was tobacco cessation.  In February 2005, he was treated for a four-day history of cough, fever, sweating, white nasal drainage, and sore throat.  The report notes, "Otherwise doing well, no significant past medical hx (history) or allergies."  The assessment was URI.  In March 2005, he denied a history of dyspnea, hemoptysis, cough or wheezing.  In September 2005, he reported taking over-the-counter sinus and allergy medications for congestion.  Beginning in 2005, he was noted to have allergic rhinitis.  Beginning in August 2007, he was noted to have sinusitis.  

A VA respiratory examination report, dated in June 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report shows the following: the Veteran reported a history of smoking 1/2 to 3/4 of a pack of cigarettes per day for 30 years and that he had quit about ten years' before.  There was no history of inhaled or oral steroid use.  He reported taking Flonase, Nasonex, and Zyrtec.  A chest X-ray showed no active disease.  The examiner stated that an etiological opinion could not be provided without resort to mere speculation.  The examiner explained that the Veteran's recent chest X-ray showed no evidence of a lung disorder, and recent PFTs (pulmonary function tests) show no obstruction.  The examiner stated that in order to rule a restrictive disorder in or out, lung volumes would have to be done, however, they were not a part of the Veteran's PFTs.  

A VA respiratory examination report, dated in June 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report shows the following: the Veteran gave a history of smoking 1/2 a pack of cigarettes per day for 20 years, and that he had quit 10 to 13 years' ago.  The diagnosis was restrictive lung disease.  

The examiner concluded that it is less likely as not that the Veteran has a respiratory condition that was caused by, or incurred during, his service.  The examiner explained that the Veteran's service treatment records are silent on him ever being evaluation, treated, or diagnosed with a chronic lung or respiratory disorder during active military service, nor was any such evidence shown within the past 12 months.  Although there was some treatment during service for such conditions as bronchitis and pharyngitis during service, no respiratory symptoms were reported during a comprehensive clinical evaluation in 1995.  Following separation from service, the Veteran denied having cough or shortness of breath upon VA examination in 2012.  He has never been treated with any medications for a lung or respiratory disorder other than one instance of acute bronchitis.  The Veteran has a history of smoking dating to age 14, which is a strong risk factor.  

With regard to an undiagnosed illness, the examiner concluded that it is less likely than not that the Veteran has a respiratory condition related to his Persian Gulf service.  The examiner explained the following: the Veteran's disability pattern is not an undiagnosed illness, and not a diagnosable but medically unexplained chronic multisymptom illness with a partially-explained etiology.  The Veteran's disability is a disease with a clear and specific etiology and diagnosis.  Cough and shortness of breath are symptoms, they are not a diagnosis.  Although his PFTs reveal obstructive and restrictive patterns, the Veteran has not been worked up by, or given a diagnosis by, a PCP or pulmonologist that suggests he has a respiratory or lung disease.  The Veteran was diagnosed with acute bronchitis and viral pharyngitis prior to his deployment to the Persian Gulf.  However, with regard to the issue of whether or not there was a 6-month period of chronicity of objective indications of a qualifying chronic disability of the respiratory system, see 38 C.F.R. § 3.317(a)(4), the examiner stated that she to make a determination without resort to mere speculation.  

With regard to rhinitis, the Veteran's complaints of respiratory problems are not symptoms of rhinitis.  He has a diagnosis of allergic rhinitis which may cause a
cough, chest pains, and shortness of breath, but which are not symptoms related to his rhinitis.  The Veteran did not currently complain of chest pain, nor was chest pain noted in his service treatment records.  Chest pain is a symptom that is not specific to a respiratory (lung) condition alone.  The Veteran has not been worked-up or diagnosed with a chest pain condition.  

In October 2015, the Board remanded the claim.  The Board noted that the June 2013 VA examiner had stated that she was unable to make a determination to whether or not there are objective indications of a qualifying chronic disability of the respiratory system that had been present for six months, that the examiner had no explanation for the Veteran's symptoms of cough, chest pains, and shortness of breath, except to opine that those symptoms are not related to allergic rhinitis, and that she did not explain the meaning of the June 2013 PFTs, which showed restrictive and obstructive patterns (mild to moderate restrictive defect, mild reduction in diffusion, and mild obstructive defect).  The Board directed that the Veteran be afforded another examination.  

A VA Disability Benefits Questionnaire (DBQ), dated in March 2016, shows that the examiner indicated that the Veteran's VBMS and other relevant files had been reviewed.  The report shows the following: the Veteran reported that he quit smoking in 2000, and that he was treated for pneumonia in 2005.  Pulmonary function tests performed in January 2016 were essentially normal.  There was no diagnosed illness for which an etiology was not established.  The Veteran has both restrictive and obstructive lung disease, and the symptoms of these conditions are often similar.  His respiratory symptoms are wheezing, coughing, thick sputum production on arising, and dyspnea on exertion throughout the day.  He used albuterol and has documentation of URI symptoms since military entrance throughout his career.  His restrictive lung disease is a diagnosable illness with a medically unexplained etiology.  Obstructive lung diseases include COPD (chronic obstructive pulmonary disease) and asthma, which are diagnosable illnesses with clear etiology.  There is no current pathology to state that this is a chronic unknown disability pattern.  The examiner concluded that it is less likely as not that the Veteran's respiratory symptoms were related to an exposure event, as most of his symptoms occurred prior to deployment and were for specific illnesses.  In addition, there was no increase in his respiratory condition or illness following his Gulf War deployment.  His current PFTs are normal.  The Veteran has a significant history of tobacco use 11/2 to 13/4 packs per day for 30 years that might cause some of his persistent symptoms.  A review of service treatment records indicates that the Veteran has been diagnosed with acute URIs, viral respiratory illness, pneumonia, flu, sinusitis and bronchitis, between 1972 and 1989, which were earlier in his career and prior to service in SWA (Southwest Asia) (i.e., between 1990 and 1991).  There was no trend of increased respiratory illnesses after return from SWA.  There is no evidence of chronicity of symptoms from military service until an acute respiratory illness in 2003.  VA progress notes did not include chronic or recurrent symptoms.  

Bronchitis can be allergic in nature and referred to as allergic asthma.  There is no evidence that he was diagnosed with allergic rhinitis until 2003, which was 7 years after military service.  Since there is no evidence that the Veteran had diagnoses of chronic allergic rhinitis symptoms in service or within a year after separation from service.  His claimed lung condition is not considered to be linked to allergic rhinitis.  The Veteran's complaints of chest pain and respiratory symptoms are not attributable to allergic rhinitis.    

The Board finds that the claim must be denied.  The Veteran was treated for various respiratory symptoms over the course of his service, with diagnoses that included acute bronchitis and URI.  However, a respiratory condition was not shown upon separation from service, a chest X-ray was normal at that time, and he denied any relevant symptoms.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).

The earliest post-service medical evidence of treatment for respiratory symptoms is dated in 2003, about seven years after separation from service.  The evidence shows that he was afforded tobacco cessation treatment at that time.  There is no competent opinion in support of the claim.  In particular, the March 2016 VA opinion weighs against the claim, and it is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by a sufficient rationale. Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Veteran's service records show that he meets the criteria for consideration as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317.  However, there is medical evidence to show that the Veteran has both restrictive and obstructive lung disease.  This are diagnosed conditions.  Service connection therefore may not be granted for symptoms of these conditions on this basis.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004).  In particular, the March 2016 VA opinion shows that the examiner concluded that the Veteran does not have a qualifying chronic disability involving the claimed symptoms.  This opinion is considered to be highly probative evidence against the aspect of the claim, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by a sufficient rationale.  Neives- Rodriguez; Prejean.  Given the foregoing, the Board finds that the Veteran is not shown to have a "qualifying chronic disability" involving the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied on any basis.

In reaching this decision, the Board has considered the Veteran's assertions of ongoing symptomatology.  However, no relevant symptoms were reported during comprehensive evaluations during service in 1995 in which detailed medical histories were recorded.  See February 1995 Comprehensive Clinical Evaluation Program (CCEP) report; April 1995 neurological evaluation report; June 1995 Narrative Summary (SF 502).  A respiratory condition was not shown upon separation from service in January 1996.  At that time the Veteran denied having a history of asthma, shortness of breath, or chronic cough.  Following separation from service, TriCare reports, dated between 2003 and 2008, do not show a reported history of more-than-recent respiratory symptoms.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

In addition, the Veteran has reported that he quit smoking as early as 2000.  See e.g., VA respiratory examination reports, dated in June 2012, June 2013, and March 2016.  However, TriCare reports show treatment for tobacco cessation in March 2003.  

Based on the above, the Board finds the Veteran is not always an accurate historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The probative value of his testimony is therefore reduced.  Id. 

In any event, it is important for the Veteran to understand that the issue on appeal is based on the contention that a lung disability has been caused by service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran has a lung disability that is related to his service, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed; his testimony has been afforded reduced probative value.  There is no competent opinion in support of the claim.  The May 2016 VA opinions weigh against the claim.   

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that a lung disability was caused by his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded three examinations, and etiological opinions have been obtained.  

In October 2015, the Board remanded this claim.  The Board directed that
 the Veteran be scheduled for a VA respiratory conditions examination which includes a pulmonary function test (PFT) that covers both obstructive and restrictive lung disorders.  In January and March of 2016, the Veteran was examined.  The examiner is presumed to be competent.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to the competence of VA examiners); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  The examination report is adequate for adjudicative purposes.  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a lung disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


